          Case 2:20-cv-00338-JAD-VCF Document 14
                                              13 Filed 08/25/20
                                                       08/24/20 Page 1 of 2




 1   George Haines, Esq.
 2
     Nevada Bar No. 9411
     FREEDOM LAW FIRM, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Las Vegas, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: Ghaines@freedomlegalteam.com
 6
     Attorney for Plaintiff, THOMAS BURKETT
 7
                   IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE DISTRICT OF NEVADA
 9
     THOMAS BURKETT,                      )   Case No. 2:20-cv-00338-JAD-VCF
10
                                          )
                                          )
                      Plaintiff,          )
11                                            STIPULATION AND ORDER
           v.                             )
                                          )   DISMISSING ACTION WITH
12                                            PREJUDICE AS TO CONVERGENT
     CONVERGENT OUTSOURCING,              )   OUTSOURCING, INC.
13
                                          )
     INC,                                 )
14
                                          )
                                                     ECF No. 13
                 Defendant.
15

16
          Plaintiff THOMAS BURKETT and Defendant, CONVERGENT
17
     OUTSOURCING, INC, hereby stipulate and agree that the above-entitled action
18
     …
19
     …
20
     …
21
     …
22
     …
23
     …
24   …
25   …
26
                                       Page 1 of 2
27

28
             Case 2:20-cv-00338-JAD-VCF Document 14
                                                 13 Filed 08/25/20
                                                          08/24/20 Page 2 of 2




 1   shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as
 2   to, and ONLY as to, CONVERGENT OUTSOURCING, INC. Each party shall
 3   bear its own attorney's fees, disbursements, and costs of suit.
 4           Dated:                August 24, 2020

 5     By:                                             By:

 6
       /s/George Haines, Esq.                          /s/Leonard Fink, Esq.
       George Haines, Esq.                             Leonard T. Fink, Esq.
 7     Nevada Bar No. 9411                             Springel & Fink, LLP
       FREEDOM LAW FIRM, LLC                           10655 W Park Run Dr.
 8
       8985 S. Eastern Avenue                          Las Vegas, NV 89144
 9     Suite 350                                       Attorney for Defendant,
       Las Vegas, Nevada 89123                         CONVERGENT OUTSOURCING,
10     Attorney for Plaintiff,                         INC.
11     THOMAS BURKETT

12                                              ORDER
13
             ITBased
                IS SO   the parties' stipulation [ECF No. 13] and good cause appearing, IT IS
                     on ORDERED
14    HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
      its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
15
                                                 ____________________________
16                                                  _________________________________
                                                 UNITED   STATES DISTRICT JUDGE
                                                      U.S. District Judge Jennifer A. Dorsey
17                                                    Dated: August 25, 2020
                                                 DATED: ____________________
18

19

20

21

22

23

24

25

26
                                                Page 2 of 2
27

28
